DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant argues that the prior art does not teach limitations which are not present in the amended claims.  In particular, Applicant argues on Remarks pg. 10 that the prior art does not teach displaying the content “along with a virtual channel indicator to indicate that the content is provided through a virtual channel and that the content is content to which the user subscribes to, as required by the amended claim language.”  This language was removed from claim 1 in the 07/26/2022 amendment.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “a type of a virtual type.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “generate a virtual channel number of a selected content item in response to receiving a request for selecting the generated virtual channel number.”  It is not clear how a “virtual channel number” may be generated in response to a selection of the “virtual channel number.”  The virtual channel number is claimed as being “generated,” which implies that it does not exist prior to this step.  Accordingly, it is not possible for its generation to be based on its selection: one cannot select something that does not yet exist.
As a result of this uncertainty, the claim limitation cannot be properly examined in its current state.  The limitation is not merely “subject to more than one interpretation” (MPEP 2143.03 I), but rather is of such indefinite scope that no reasonable interpretation exists.  However, for purposes of examination and in the interest of compact prosecution, an assumed claim scope will be relied upon in this Office action.  The examiner assumes that the claim intends to recite that the virtual channel number is generated in response to a selection of a virtual channel generating option, which appears consistent with Applicant’s specification (see e.g. Spec. [0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullig, US 20070143493, in view of Gossweiler, US 20080270446, and further in view of Broderson, US 20080066099.

As to claim 1 Mullig discloses a display device comprising: 
a storage (Fig. 3: 163); 
a display (Fig. 3: 164 and Fig. 4); 
a network interface configured to communicate with a server of a content provider (Fig. 3: 174; [0050]); and 
a controller configured to: access the server of the content provider ([0098]), cause the display to display a screen of information received from the server, wherein the screen comprises a content search window (Fig. 4; [0055] and [0099] – contents of a search window are received from the server and displayed),
receive a text input through the content search window ([0099]), 
cause the display to display a plurality of content items according to a search result of the text input (Fig. 7; [0100]-[0101]), 
cause a content corresponding to a content item selected by a user input from among the displayed plurality of content items to be played on the display ([0104] – content corresponding to a selected search result is displayed in windows 510), 
Mullig fails to disclose: generate a virtual channel number of the selected content item in response to receiving a request for selecting the generated virtual channel number corresponding to the played content match the generated virtual channel number with an access address of the selected content item, store a matching result in the storage; and in response to receiving a channel selecting request to select the generated virtual channel number, cause the display to display the content corresponding to the generated virtual channel number by using the access address along with a search icon for searching content associated with the content being displayed through the generated virtual channel number.
However, in an analogous art, Gossweiler discloses:
generate a virtual channel number of a selected content item in response to receiving a request for selecting the generated virtual channel number corresponding to the played content ([0021]-[0022] – content items in a search result list are selected to generate a new virtual channel),
match the generated virtual channel number with an access address of the selected content item, store a matching result in the storage; and in response to receiving a channel selecting request to select the generated virtual channel number, cause the display to display the content corresponding to the generated virtual channel number by using the access address ([0022], [0033] – certain content items are selected to be included in the virtual channel, and future selection of the virtual channel causes these content items to be displayed.  For this to occur inherently requires storage of access information in association with (i.e. matching) the virtual channel).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Mullig with the teachings of Gossweiler, the rationale being to improve user convenience by enabling creation of a custom channel that contains programming that the user will enjoy.
The system of Mullig and Gossweiler fails to disclose displaying along with a search icon for searching content associated with the content being displayed through the generated virtual channel number.
However, in an analogous art, Broderson discloses displaying content along with a search icon for searching content associated with the content being displayed through the generated virtual channel number (Fig. 7: 770 and [0073] – a related content icon causes a search for content associated with the displayed program, thus is a search icon).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Mullig and Gossweiler with the teachings of Broderson, the rational being to enable the user to locate content that will likely be of interest.

As to claim 12 Gossweiler discloses that the controller is further configured to cause the display to display: a virtual channel generating button to generate the content or a virtual channel for the content, and wherein the controller is further configured to: generate the virtual channel number in response to selecting the virtual channel generating button (Fig. 3A: 318; [0022] and [0029]).  

As to claim 13 Gossweiler discloses that the storage is configured to store a matching among the virtual channel number, a type of a virtual type, and an access address to identify a virtual channel (Fig. 7 and its description).  

As to claim 14 Gossweiler discloses that the virtual channel number and a name of the selected content item are included in an electronic program guide (Fig 3A: 308a).  

As to claim 15 Gossweiler discloses that information on a virtual channel and information on a general channel are marked in the electronic program guide while being distinguished from each other (Fig. 3A: 308).
  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mullig, Gossweiler, and Broderson, and further in view of Ma, US 20180262811.

As to claim 4 Mullig, Gossweiler, and Broderson fails to disclose, but Ma discloses that the controller is further configured to: cause the display to display a virtual channel indicator to indicate that the content is provided through a virtual channel (Fig. 8: 811), wherein the virtual channel indicator indicates whether the content is live content that is temporarily broadcasted ([0045], [0128], [0133] – the content identifier 812, part of a two-item virtual channel indicator, includes a live content identifier, which indicates whether the content is live).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mullig, Gossweiler, and Broderson, as applied above, and further in view of Kim, KR 100843303.

As to claim 5 Gossweiler discloses a tuner to receive a broadcast video ([0015] – received programs include television broadcast, therefore the system includes a tuner).
The system of Mullig, Gossweiler, and Broderson fails to disclose that the controller is configured to: cause the display to display a pop-up window to set a viewing reservation function for the content while the broadcast video is reproduced.  
However, in an analogous art, Kim discloses displaying, on a display unit, a pop-up window to set a viewing reservation function for content while a broadcast video is reproduced ([0039]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Mullig, Gossweiler, and Broderson with the teachings of Kim, the motivation being to increase revenue by inducing viewers to view advertised content (see Kim [0014]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mullig, Gossweiler, Broderson, and Kim, in view of Kim, KR 100687886 (hereinafter Kim ‘886).

As to claim 6 the system of Mullig, Gossweiler, Broderson and Kim fails to disclose that the controller is further configured to: change the broadcast video to the content through channel change when the viewing reservation function is set, and a broadcasting time of the content comes.  
However, in an analogous art, Kim ‘886 discloses a control unit configured to change the broadcast video to the content through channel change when the viewing reservation function is set, and a broadcasting time of the content comes (Fig. 3a and its description).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Mullig, Gossweiler, Broderson and Kim with the teachings of Kim ‘886, the rationale being to simplify user interface with the system and ensure that reserved content is not missed.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mullig, Gossweiler, and Broderson, as applied above, and in view of Ma and Shin, US Pub No. 20030154473.

As to claim 7 the system of Mullig, Gossweiler, and Broderson does not disclose, but Ma discloses that the controller is configured to: determine a channel type of a channel number, in response to receiving a request for selecting the channel number; and determine whether the selected channel number is a general channel number or the virtual channel number based on the channel type (Fig. 1b; [0041]-[0042] and [0062] – selection of a channel from the GUI results in its content being displayed, which entails a determination of whether the channel is general or virtual).  It would have been obvious to modify the system of Mullig, Gossweiler, and Broderson with the teachings of Ma, the rationale being to enable selection from a plurality of options, thereby improving user convenience.
Mullig, Gossweiler, Broderson and Ma fails to disclose determining whether the selected channel is a prohibited channel number.
However, in an analogous art, Shin discloses determining whether a selected channel is a prohibited channel ([0056]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system with the teachings of Shin, the rationale being to enforce parental viewing controls.

	As to claim 8 the system of Mullig, Gossweiler, Broderson, Ma and Shin discloses that the controller is further configured to: determine the channel type using a program identifier to50Attorney Docket No. 3110-3165 identify the general channel number, an access address to identify the virtual channel number, and a prohibited channel identifier to identify the prohibited channel number (Ma Fig. 1b; [0041]-[0042] and [0062]; Shin [0056]).  

As to claim 9 the system of Mullig, Gossweiler, Broderson, Ma, and Shin discloses that the controller is configured to: cause the display to display a broadcast video corresponding to the general channel number, when the channel number is the general channel number (Ma [0041]-[0042]).  

As to claim 10 the system of Mullig, Gossweiler, Broderson, Ma, and Shin discloses that the content is displayed on the display by accessing the server of the content provider through the access address, when the channel number is the virtual channel number (Ma [0062]).  

As to claim 11 the system of Mullig, Gossweiler, Broderson, Ma, and Shin discloses that the controller is configured to: cause the display to disclose a black screen or notify a prohibited channel, when51Attorney Docket No. 3110-3165 the channel number is the prohibited channel number (Shin [0056]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423